t c summary opinion united_states tax_court vincent marquez petitioner v commissioner of internal revenue respondent docket no 25885-07s filed date vincent marquez pro_se sheila olaksen for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are to what extent proceeds of a loan petitioner took from his employer-provided pension_plan are taxable in and whether petitioner is liable for the 10-percent additional tax pursuant to sec_72 on a deemed_distribution background some of the facts have been stipulated and we incorporate the stipulation and accompanying exhibits by this reference petitioner lived in new york when he filed the petition at all relevant times petitioner worked for the city of new york as an emergency medical technician and participated in the new york city employees’ retirement_system nycers he applied for and received several loans from his nycers account consistently selecting the maximum loan amounts as well as the minimum repayment amounts allowed by nycers on date petitioner signed an application to refinance his loans the loan processing authorization document which petitioner signed the same day explicitly stated that the the parties have settled an issue related to petitioner’s state_income_tax refund refinancing option would likely result in income taxable to petitioner the document also offered two other options that would not result in income an additional loan on the original terms or a new loan for a smaller amount petitioner chose the refinancing loan of dollar_figure if petitioner had borrowed on the original terms as he had in he would have had to repay the dollar_figure in payments instead the replacement loan reset the number of remaining payments to the maximum of nycers issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for tax_year reporting a distribution of dollar_figure with no federal_income_tax withheld petitioner filed his form_1040 u s individual_income_tax_return and did not report this dollar_figure as income respondent issued a notice_of_deficiency on date determining a deficiency of dollar_figure resulting from the unreported loan proceeds and the 10-percent additional tax imposed by sec_72 in his petition and at trial petitioner asserted that the loan proceeds should be excluded from income pursuant to sec_72 petitioner received dollar_figure in loan proceeds the remainder of the loan was utilized to repay the dollar_figure outstanding balance of the prior loans discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements petitioner therefore bears the burden_of_proof in any event there is no factual dispute in this case i includability of qualified_retirement_plan loan proceeds in congress was concerned that the widespread use of loans from tax-qualified plans and tax-sheltered annuities diminishes retirement savings s rept pincite recognizing that rank-and-file employees might need access to retirement savings for emergencies congress allowed for loans to be made from those savings id to deter people from abusing the system to their own detriment sec_72 allows loans from qualified_retirement_plans only to the extent that they do not exceed a limited proportion of the nonforfeitable amount of regardless of whether the additional tax under sec_72 is a penalty or an additional_amount to which sec_7491 applies to place the burden of production on respondent respondent has met that burden of production see eg milner v commissioner tcmemo_2004_111 n the plan and must be repaid within years via equal payments see the tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2483 tax equity and fiscal responsibility act of publaw_97_248 sec 96_stat_509 replacing sec_72 sec_402 provides generally that a distribution from a qualified_plan is taxable in the year in which the distribution occurs pursuant to sec_72 sec_72 provides the general_rule that proceeds of a loan from a qualified_employer_plan to a plan participant are treated as a taxable_distribution in the year in which the loan proceeds are received see patrick v commissioner tcmemo_1998_30 affd without published opinion 181_f3d_103 6th cir sec_72 however provides an exception to this general_rule loan proceeds are not treated as a taxable_distribution if the principal_amount of the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit sec_72 the loan by its terms must be repaid within years of inception unless the loan financed the acquisition of a home which is the principal_residence of the participant sec_5 sec_72 specifying the limit provides that the exemption applies only when any loan when added to the outstanding balance of all other loans from the plan does not exceed the lesser_of i dollar_figure reduced under conditions not here relevant or ii the greater of i one-half of the present_value of the participant’s nonforfeitable accrued_benefit under the plan or ii dollar_figure p b and the loan has substantially level amortization with quarterly or more frequent payments required over the term of the loan sec_72 the relevant regulation states that where a loan that satisfies sec_72 is replaced by a loan that has a later repayment date both loans are treated as outstanding on the date of the transaction sec_1_72_p_-1 q-20 a-20 a income_tax regs if the sum of both loans as well as all other outstanding loans exceeds the limit of sec_72 then the replacement loan results in a deemed_distribution in the amount that is above that limit id in petitioner applied for and received a loan that refinanced and thus replaced the loans that he had previously taken from his nycers account because he chose to repay in biweekly installments instead of this replacement loan effectively extended by years the repayment terms of the loans being replaced the replacement loan when added to the sum of the loans replaced exceeded the sec_72 limitation by dollar_figure nycers advised petitioner of the probable tax consequences of his decision to refinance the loan and because petitioner was repaying the loans from his biweekly paychecks payments would result in repayment within years likewise payments would have resulted in repayment within years petitioner acknowledged these consequences when he signed the loan processing authorization agreement petitioner has not argued that his retirement account had a sufficient balance to be within the limitation of sec_72 petitioner instead argues that the regulations provide for a dollar_figure limit on loans from qualified retirement accounts because the refinancing resulted in petitioner’s exceeding the sec_72 limit by dollar_figure we hold that he received a deemed_distribution of dollar_figure in which is includable in income sec_72 ii applicability of sec_72 additional tax the code imposes a 10-percent additional tax on an early distribution from a qualified_retirement_plan sec_72 the sec_72 additional tax applies to deemed distributions sec_1_72_p_-1 q a-11 a-20 b income_tax regs the 10-percent additional tax is not imposed if the distribution comes within a statutory exception sec_72 none of the exceptions we note that the document petitioner relies upon t d 2002_2_cb_973 is a notice of final regulations which amended sec_1_72_p_-1 q-20 a-20 a income_tax regs petitioner’s reading of that regulation fails to note that the dollar_figure limit of sec_72 applies because the taxpayer in example had a retirement account balance that exceeded dollar_figure petitioner however appears to have had a retirement account balance between dollar_figure and dollar_figure accordingly his loans are limited by sec_72 to one- half of his retirement account balance applies in this case petitioner is subject_to the sec_72 additional tax to reflect our disposition of the issues decision will be entered for respondent
